DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 05/20/2022.
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee_2018 (US11086474) in view of Rahimian_2011 (Farzad Pour Rahimian, Rahinah Ibrahim, Impacts of VR 3D sketching on novice designers’ spatial cognition in collaborative conceptual architectural design, Design Studies, Volume 32, Issue 3, 2011, Pages 255-291, ISSN 0142-694X, https://doi.org/10.1016/j.destud.2010.10.003.).

Claim 1. Lee_2018 teaches “An interactive” (Lee_2018 Col 27, Lns 36-38: “In the example shown, a user may interactively see directions from a current location to a desired location”), “design” (Lee_2018 Col 21, Lns 41-43: “In an embodiment, the primary room may be designed by an administrator, or may be a workspace with the most number of users or attendees.”), “system for” (Lee_2018 Col 29, Lns 50-52: “For example, when a user speaks, a microphone on the headset may receive the voice signal and transmit the voice signal to the AR/VR system for processing.”), “real-time” (Lee_2018 Col 12, Lns 60-63: “This reduction or selection of a limited number of features or data to compress and send may enable the AR system to improve the processing speeds so that the most life-like real-time image is displayed.”), “adaptation, ” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”), “having a user device” (Lee_2018 Col 20, Lns 60-61: “In an embodiment, data D may have been initially retrieved from a user device”), “including a hardware processor,” (Lee_2018 Col 31, Lns 12-14: “Computer system 4400 may include one or more processors (also called central processing units, or CPUs), such as a processor 4404.”), “physical memory” (Lee_2018 Col 31, Lns 34-37: “Computer system 4400 may also include one or more secondary storage devices or memory 4410. Secondary memory 4410 may include, for example, a hard disk drive 4412 and/or a removable storage device or drive 4414.”), “and a user interface,” (Lee_2018 Col 16, Lns 17-20: “FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/ AR meeting space.”; Lee_2018 Col 30, Lns 26-29: “3D AR UI functionality may include the AR/VR system proving an augmented reality user interface in any physical or 3D environment in which the user may be accessing the AR/VR system”), “and for providing” (Lee_2018 Abstract: “Disclosed herein are system, method, and computer program product embodiments for providing a local scene recreation of an augmented reality meeting space”), “operations comprising: generate,” (Lee_2018 Col 4, Lns 48-49: “The example of FIG. 2B illustrates through glasses 204 the system 206 may generate an augmented environment”), “by the” (Lee_2018 Col 3, Lns 7-10: “In an embodiment, these motions (including the motion or other command to move the image from the 2D screen to the AR environment) may be recorded or captured by the AR glasses”), “user interface,” (Lee_2018 Col 16, Lns 17-20: “FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/ AR meeting space.”; Lee_2018 Col 30, Lns 26-29: “3D AR UI functionality may include the AR/VR system proving an augmented reality user interface in any physical or 3D environment in which the user may be accessing the AR/VR system”), “a virtual reality (VR)” (Lee_2018 Col 1, Lns 44-48: “and 66-69 illustrate example usages, operations, structures, methods, systems, combinations and sub-combinations related to providing an augmented reality (AR) and/or virtual reality (VR) computing environments, according to some example embodiments.”; Lee_2018 Col 4, Lns 57-59: “another user may be viewing element 212 through a VR usage of system 206”), “session” (Lee_2018 Col 4, Lns 21-26: “Then, for example, if the user brings up the session in a new physical environment, the data may be placed in the same or similar relative locations (i.e., relative to where the user is standing or another user indicated spot in the room) when the session is retrieved.”), “including a toolbelt” (Lee_2018 Abstract: “Users participating on mobile devices and laptops may choose between multiple modes of interaction including an auto-switch view and manual views as well as interacting with the augmented reality meeting space by installing an augmented reality toolkit.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the terms “toolbelt” and “toolkit” have similar meanings, and are both used in this instance to refer to a means for interacting with a virtual environment. Therefore, this excerpt makes obvious the limitation of including a toolbelt.), “with a virtual” (Lee_2018 Col 4, Lns 52-53: “However, system 206 may also be used to generate or display the virtual mesh”), “selection” (Lee_2018 Col 2, Lns 65-67: “The selection of this feature may enable the user to then view (selected) files on their 2D screen”), “tool for” (Lee_2018 Abstract: “Users participating on mobile devices and laptops may choose between multiple modes of interaction including an auto-switch view and manual views as well as interacting with the augmented reality meeting space by installing an augmented reality toolkit.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the terms “tool” and “toolkit” are both used in this instance to refer to a means for interacting with a virtual environment. Therefore, this excerpt makes obvious the limitation of tool.), “adaptation” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”), “of at least one of an” (Lee_2018 Fig. 64: “Receive a selection of a room configuration for the AR meeting space based on at least one of the first location or the second location”), “environment,” (Lee_2018 Col 2, Lns 51-53: “In an embodiment, a user may be in an AR enabled environment, or may be wearing AR enabled glasses”), “an object” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “and an avatar;” (Lee_2018 Col 28, Lns 40-43: “Similarly, the employee who is represented by the avatar may see an augmented or virtual representations of the room and an avatar of the manager.”), “receive,” (Lee_2018 Fig. 45: “Receive a request to add data to the workspace”), “by the” (Lee_2018 Col 3, Lns 7-10: “In an embodiment, these motions (including the motion or other command to move the image from the 2D screen to the AR environment) may be recorded or captured by the AR glasses”), “user interface,” (Lee_2018 Col 16, Lns 17-20: “FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/ AR meeting space.”; Lee_2018 Col 30, Lns 26-29: “3D AR UI functionality may include the AR/VR system proving an augmented reality user interface in any physical or 3D environment in which the user may be accessing the AR/VR system”), “a selection” (Lee_2018 Col 2, Lns 65-67: “The selection of this feature may enable the user to then view (selected) files on their 2D screen”), “spot on” (Lee_2018 Col 35, Lns 3-5: “a user may use their fingers to select a spot on a physical wall in Room 2 as an anchor area”), “the object” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “by a projection between” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 25, Lns 54-58: “The AR or VR enabled devices may then process this process information and project display element C with its new size and/or in its new position within the respective AR or VR environment being hosted or projected by the device.” EXAMINER NOTES: These excerpts teach the concept of projecting images/elements within a virtual or augmented reality environment, and therefore, teach the limitation of a projection.), “the virtual” (Lee_2018 Col 4, Lns 52-53: “However, system 206 may also be used to generate or display the virtual mesh”), “selection” (Lee_2018 Col 2, Lns 65-67: “The selection of this feature may enable the user to then view (selected) files on their 2D screen”), “tool” (Lee_2018 Abstract: “Users participating on mobile devices and laptops may choose between multiple modes of interaction including an auto-switch view and manual views as well as interacting with the augmented reality meeting space by installing an augmented reality toolkit.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the terms “tool” and “toolkit” are both used in this instance to refer to a means for interacting with a virtual environment. Therefore, this excerpt makes obvious the limitation of tool.), “and the object;” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “receive,” (Lee_2018 Fig. 45: “Receive a request to add data to the workspace”), “by the” (Lee_2018 Col 3, Lns 7-10: “In an embodiment, these motions (including the motion or other command to move the image from the 2D screen to the AR environment) may be recorded or captured by the AR glasses”), “user interface,” (Lee_2018 Col 16, Lns 17-20: “FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/ AR meeting space.”; Lee_2018 Col 30, Lns 26-29: “3D AR UI functionality may include the AR/VR system proving an augmented reality user interface in any physical or 3D environment in which the user may be accessing the AR/VR system”), “a first” (Lee_2018 Fig. 46: “Receive a command to manipulate a displayed representation of data within an AR/VR workspace from a first user device connected to the workspace”), “adaptation” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”), “relative to” (Lee_2018 Fig. 62: “wherein the one or more digital objects were arranged relative to a remote anchor area in the remote physical location”), “at least one of” (Lee_2018 Fig. 64: “Receive a selection of a room configuration for the AR meeting space based on at least one of the first location or the second location”), “the object,” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “the environment” (Lee_2018 Col 2, Lns 51-53: “In an embodiment, a user may be in an AR enabled environment, or may be wearing AR enabled glasses”), “and the avatar; and” (Lee_2018 Col 28, Lns 40-43: “Similarly, the employee who is represented by the avatar may see an augmented or virtual representations of the room and an avatar of the manager.”), “display,” (Lee_2018 Fig. 62: “Display the modified arrangement of the AR meeting space in the current physical location”), “by the” (Lee_2018 Col 3, Lns 7-10: “In an embodiment, these motions (including the motion or other command to move the image from the 2D screen to the AR environment) may be recorded or captured by the AR glasses”), “user interface” (Lee_2018 Col 16, Lns 17-20: “FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/ AR meeting space.”; Lee_2018 Col 30, Lns 26-29: “3D AR UI functionality may include the AR/VR system proving an augmented reality user interface in any physical or 3D environment in which the user may be accessing the AR/VR system”), “in real-time” (Lee_2018 Col 12, Lns 60-63: “This reduction or selection of a limited number of features or data to compress and send may enable the AR system to improve the processing speeds so that the most life-like real-time image is displayed.”), “during” (Lee_2018 Col 5, Lns 36-38: “However, during a usage, when a user is grabbing, pinching, expanding, shrinking, or performing other AR-designated gestures for moving data”), “the VR” (Lee_2018 Col 1, Lns 44-48: “and 66-69 illustrate example usages, operations, structures, methods, systems, combinations and sub-combinations related to providing an augmented reality (AR) and/or virtual reality (VR) computing environments, according to some example embodiments.”; Lee_2018 Col 4, Lns 57-59: “another user may be viewing element 212 through a VR usage of system 206”), “session,” (Lee_2018 Col 4, Lns 21-26: “Then, for example, if the user brings up the session in a new physical environment, the data may be placed in the same or similar relative locations (i.e., relative to where the user is standing or another user indicated spot in the room) when the session is retrieved.”), “the first” (Lee_2018 Fig. 46: “Receive a command to manipulate a displayed representation of data within an AR/VR workspace from a first user device connected to the workspace”), “adaptation” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”), “to the at least one of” (Lee_2018 Fig. 64: “Receive a selection of a room configuration for the AR meeting space based on at least one of the first location or the second location”), “the object, ” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “the environment” (Lee_2018 Col 2, Lns 51-53: “In an embodiment, a user may be in an AR enabled environment, or may be wearing AR enabled glasses”), and “and the avatar.” (Lee_2018 Col 28, Lns 40-43: “Similarly, the employee who is represented by the avatar may see an augmented or virtual representations of the room and an avatar of the manager.”).

Lee_2018 does not explicitly teach “architectural”. However, Rahimian_2011 does teach this claim limitation (Rahimian_2011 Pg. 255, 1st Paragraph: “Conventional Computer Aided Design tools lack intuitivity for being used in conceptual architectural design process … This study employs protocol analysis for comparing the collective cognitive and collaborative design protocols of three pairs of novice architectural designers in both 3D and manual sketching sessions … Research findings from this study can help the development of cutting-edge haptic-based collaborative virtual environments in architectural education and associated professions.”).

Lee_2018 and Rahimian_2011 are analogous art because they are from the same field of endeavor in augmented/virtual environments. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Lee_2018 and Rahimian_2011. The rationale for doing so would be that Lee_2018 teaches the creation of a collaborative augmented reality meeting space. Rahimian_2011 teaches the use of a haptic based virtual reality (VR) 3D sketching interface during a collaborative architectural design process. Therefore, it would have been obvious to combine the teachings of Lee_2018 and Rahimian_2011 for the benefit of the improved creativity of designs produced during the collaborative design process provided by the use of a haptic based VR interface. This presents an improvement over collaborative design environments that lack this capability (Rahimian_2011 Pg. 255: “This paper identifies the impact of using a haptic based VR 3D sketching interface for integrating novice designers’ cognitions and actions to improve design creativity.”).

Claim 2. Lee_2018 in view of Rahimian_2011 teaches “the operations further comprising: receive,” (Lee_2018 Fig. 45: “Receive a request to add data to the workspace”), “by the” (Lee_2018 Col 3, Lns 7-10: “In an embodiment, these motions (including the motion or other command to move the image from the 2D screen to the AR environment) may be recorded or captured by the AR glasses”), “user interface,” (Lee_2018 Col 16, Lns 17-20: “FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/ AR meeting space.”; Lee_2018 Col 30, Lns 26-29: “3D AR UI functionality may include the AR/VR system proving an augmented reality user interface in any physical or 3D environment in which the user may be accessing the AR/VR system”), “a second” (Lee_2018 Fig. 46: “Identifying a second user device connected the workspace”), “adaptation” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”), “relative to” (Lee_2018 Fig. 62: “wherein the one or more digital objects were arranged relative to a remote anchor area in the remote physical location”), “the at least one of” (Lee_2018 Fig. 64: “Receive a selection of a room configuration for the AR meeting space based on at least one of the first location or the second location”), “the object,” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “the environment” (Lee_2018 Col 2, Lns 51-53: “In an embodiment, a user may be in an AR enabled environment, or may be wearing AR enabled glasses”), and “and the avatar.” (Lee_2018 Col 28, Lns 40-43: “Similarly, the employee who is represented by the avatar may see an augmented or virtual representations of the room and an avatar of the manager.”).

Claim 3. Lee_2018 in view of Rahimian_2011 teaches “the operations further comprising: receive,” (Lee_2018 Fig. 45: “Receive a request to add data to the workspace”), “by the” (Lee_2018 Col 3, Lns 7-10: “In an embodiment, these motions (including the motion or other command to move the image from the 2D screen to the AR environment) may be recorded or captured by the AR glasses”), “user interface,” (Lee_2018 Col 16, Lns 17-20: “FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/ AR meeting space.”; Lee_2018 Col 30, Lns 26-29: “3D AR UI functionality may include the AR/VR system proving an augmented reality user interface in any physical or 3D environment in which the user may be accessing the AR/VR system”), “a third” (Lee_2018 Col 6, Lns 17-19: “The first user may then create third wall for a third user at a third security clearance, and so on.”), “adaptation” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”), “relative to” (Lee_2018 Fig. 62: “wherein the one or more digital objects were arranged relative to a remote anchor area in the remote physical location”), “the at least one of” (Lee_2018 Fig. 64: “Receive a selection of a room configuration for the AR meeting space based on at least one of the first location or the second location”), “the object, ” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “the environment” (Lee_2018 Col 2, Lns 51-53: “In an embodiment, a user may be in an AR enabled environment, or may be wearing AR enabled glasses”), and “and the avatar.” (Lee_2018 Col 28, Lns 40-43: “Similarly, the employee who is represented by the avatar may see an augmented or virtual representations of the room and an avatar of the manager.”).

Claim 4. Lee_2018 in view of Rahimian_2011 teaches “further comprising: change,” (Lee_2018 Col 25, Lns 36-38: “For example, in FIG. 41, user 2 may perform a motion or gesture to change the size or location of display element C.”), “by the” (Lee_2018 Col 3, Lns 7-10: “In an embodiment, these motions (including the motion or other command to move the image from the 2D screen to the AR environment) may be recorded or captured by the AR glasses”), “user interface,” (Lee_2018 Col 16, Lns 17-20: “FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/ AR meeting space.”; Lee_2018 Col 30, Lns 26-29: “3D AR UI functionality may include the AR/VR system proving an augmented reality user interface in any physical or 3D environment in which the user may be accessing the AR/VR system”), “one or more” (Lee_2018 Fig. 62: “wherein the one or more digital objects were arranged relative to a remote anchor area in the remote physical location”), “portions of” (Lee_2018 Col 16, Lns 63-65: “In an embodiment, portions of the client-side functionality may be handled by network-based or cloud-based components or devices.”), “the at least one of” (Lee_2018 Fig. 64: “Receive a selection of a room configuration for the AR meeting space based on at least one of the first location or the second location”), “the object,” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “the environment” (Lee_2018 Col 2, Lns 51-53: “In an embodiment, a user may be in an AR enabled environment, or may be wearing AR enabled glasses”), “and the avatar” (Lee_2018 Col 28, Lns 40-43: “Similarly, the employee who is represented by the avatar may see an augmented or virtual representations of the room and an avatar of the manager.”), “according to” (Lee_2018 Col 48, Lns 11-13: “As described above, the local scene recreation may change in real-time or near-real-time according to changes in the AR meeting space”), “one or more of” (Lee_2018 Fig. 62: “wherein the one or more digital objects were arranged relative to a remote anchor area in the remote physical location”), “the first,” (Lee_2018 Fig. 46: “Receive a command to manipulate a displayed representation of data within an AR/VR workspace from a first user device connected to the workspace”), “second” (Lee_2018 Fig. 46: “Identifying a second user device connected the workspace”), “and third” (Lee_2018 Col 6, Lns 17-19: “The first user may then create third wall for a third user at a third security clearance, and so on.”), and “adaptations.” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”).

Claim 5. Lee_2018 in view of Rahimian_2011 teaches “the operations further comprising: move,” (Lee_2018 Col 2, Lns 48-50: “With a simple swipe-up gesture with their thumb or other finger, the user may move the image from the context of the 50 2D mobile phone screen or watch screen”), “by the” (Lee_2018 Col 3, Lns 7-10: “In an embodiment, these motions (including the motion or other command to move the image from the 2D screen to the AR environment) may be recorded or captured by the AR glasses”), “user interface,” (Lee_2018 Col 16, Lns 17-20: “FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/ AR meeting space.”; Lee_2018 Col 30, Lns 26-29: “3D AR UI functionality may include the AR/VR system proving an augmented reality user interface in any physical or 3D environment in which the user may be accessing the AR/VR system”), “one or more” (Lee_2018 Fig. 62: “wherein the one or more digital objects were arranged relative to a remote anchor area in the remote physical location”), “portions of” (Lee_2018 Col 16, Lns 63-65: “In an embodiment, portions of the client-side functionality may be handled by network-based or cloud-based components or devices.”), “the at least one of” (Lee_2018 Fig. 64: “Receive a selection of a room configuration for the AR meeting space based on at least one of the first location or the second location”), “the object,” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “the environment” (Lee_2018 Col 2, Lns 51-53: “In an embodiment, a user may be in an AR enabled environment, or may be wearing AR enabled glasses”), “and the avatar” (Lee_2018 Col 28, Lns 40-43: “Similarly, the employee who is represented by the avatar may see an augmented or virtual representations of the room and an avatar of the manager.”), “according to” (Lee_2018 Col 48, Lns 11-13: “As described above, the local scene recreation may change in real-time or near-real-time according to changes in the AR meeting space”), “one or more of” (Lee_2018 Fig. 62: “wherein the one or more digital objects were arranged relative to a remote anchor area in the remote physical location”), “the first,” (Lee_2018 Fig. 46: “Receive a command to manipulate a displayed representation of data within an AR/VR workspace from a first user device connected to the workspace”), “second” (Lee_2018 Fig. 46: “Identifying a second user device connected the workspace”), “and third” (Lee_2018 Col 6, Lns 17-19: “The first user may then create third wall for a third user at a third security clearance, and so on.”), and “adaptations.” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”).

Claim 6. Lee_2018 in view of Rahimian_2011 teaches “the operations further comprising: build,” (Lee_2018 Fig. 68: “Build AR meeting space … Build 3D representation”), “by the” (Lee_2018 Col 3, Lns 7-10: “In an embodiment, these motions (including the motion or other command to move the image from the 2D screen to the AR environment) may be recorded or captured by the AR glasses”), “user interface,” (Lee_2018 Col 16, Lns 17-20: “FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/ AR meeting space.”; Lee_2018 Col 30, Lns 26-29: “3D AR UI functionality may include the AR/VR system proving an augmented reality user interface in any physical or 3D environment in which the user may be accessing the AR/VR system”), “one or more” (Lee_2018 Fig. 62: “wherein the one or more digital objects were arranged relative to a remote anchor area in the remote physical location”), “new” (Lee_2018 Col 4, Lns 21-24: “Then, for example, if the user brings up the session in a new physical environment, the data may be placed in the same or similar relative locations”), “portions of” (Lee_2018 Col 16, Lns 63-65: “In an embodiment, portions of the client-side functionality may be handled by network-based or cloud-based components or devices.”), “the at least one of” (Lee_2018 Fig. 64: “Receive a selection of a room configuration for the AR meeting space based on at least one of the first location or the second location”), “the object,” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “the environment” (Lee_2018 Col 2, Lns 51-53: “In an embodiment, a user may be in an AR enabled environment, or may be wearing AR enabled glasses”), “and the avatar” (Lee_2018 Col 28, Lns 40-43: “Similarly, the employee who is represented by the avatar may see an augmented or virtual representations of the room and an avatar of the manager.”), “according to” (Lee_2018 Col 48, Lns 11-13: “As described above, the local scene recreation may change in real-time or near-real-time according to changes in the AR meeting space”), “one or more of” (Lee_2018 Fig. 62: “wherein the one or more digital objects were arranged relative to a remote anchor area in the remote physical location”), “the first,” (Lee_2018 Fig. 46: “Receive a command to manipulate a displayed representation of data within an AR/VR workspace from a first user device connected to the workspace”), “second” (Lee_2018 Fig. 46: “Identifying a second user device connected the workspace”), “and third” (Lee_2018 Col 6, Lns 17-19: “The first user may then create third wall for a third user at a third security clearance, and so on.”), and “adaptations.” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”).

Claim 7. Lee_2018 in view of Rahimian_2011 teaches “the operations further comprising: automatically” (Lee_2018 Col 13, Lns 32-34: “Or, the AR system could cause the pictures to automatically stack on each other.”), “generate,” (Lee_2018 Col 4, Lns 48-49: “The example of FIG. 2B illustrates through glasses 204 the system 206 may generate an augmented environment”), “by the” (Lee_2018 Col 3, Lns 7-10: “In an embodiment, these motions (including the motion or other command to move the image from the 2D screen to the AR environment) may be recorded or captured by the AR glasses”), “hardware processor,” (Lee_2018 Col 31, Lns 12-14: “Computer system 4400 may include one or more processors (also called central processing units, or CPUs), such as a processor 4404.”), “one or more” (Lee_2018 Fig. 62: “wherein the one or more digital objects were arranged relative to a remote anchor area in the remote physical location”), “new” (Lee_2018 Col 4, Lns 21-24: “Then, for example, if the user brings up the session in a new physical environment, the data may be placed in the same or similar relative locations”), “portions of” (Lee_2018 Col 16, Lns 63-65: “In an embodiment, portions of the client-side functionality may be handled by network-based or cloud-based components or devices.”), “the at least one of” (Lee_2018 Fig. 64: “Receive a selection of a room configuration for the AR meeting space based on at least one of the first location or the second location”), “the object,” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “the environment” (Lee_2018 Col 2, Lns 51-53: “In an embodiment, a user may be in an AR enabled environment, or may be wearing AR enabled glasses”), “and the avatar” (Lee_2018 Col 28, Lns 40-43: “Similarly, the employee who is represented by the avatar may see an augmented or virtual representations of the room and an avatar of the manager.”), “in response to” (Lee_2018 Col 28, Lns 11-14: “In an embodiment, the AR system may initially overlay the original position of the document on the 2D monitor, and then respond to the user's command to move the document”), “one or more of” (Lee_2018 Fig. 62: “wherein the one or more digital objects were arranged relative to a remote anchor area in the remote physical location”), “the first,” (Lee_2018 Fig. 46: “Receive a command to manipulate a displayed representation of data within an AR/VR workspace from a first user device connected to the workspace”), “second” (Lee_2018 Fig. 46: “Identifying a second user device connected the workspace”), “and third” (Lee_2018 Col 6, Lns 17-19: “The first user may then create third wall for a third user at a third security clearance, and so on.”), and “adaptations.” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”).

Claim 8. Lee_2018 teaches “A user interface” (Lee_2018 Col 16, Lns 17-20: “FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/ AR meeting space.”; Lee_2018 Col 30, Lns 26-29: “3D AR UI functionality may include the AR/VR system proving an augmented reality user interface in any physical or 3D environment in which the user may be accessing the AR/VR system”), “device of” (Lee_2018 Col 20, Lns 60-61: “In an embodiment, data D may have been initially retrieved from a user device”), “an interactive” (Lee_2018 Col 27, Lns 36-38: “In the example shown, a user may interactively see directions from a current location to a desired location”), “design” (Lee_2018 Col 21, Lns 41-43: “In an embodiment, the primary room may be designed by an administrator, or may be a workspace with the most number of users or attendees.”), “tool for” (Lee_2018 Abstract: “Users participating on mobile devices and laptops may choose between multiple modes of interaction including an auto-switch view and manual views as well as interacting with the augmented reality meeting space by installing an augmented reality toolkit.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the terms “tool” and “toolkit” are both used in this instance to refer to a means for interacting with a virtual environment. Therefore, this excerpt makes obvious the limitation of tool.), “real-time” (Lee_2018 Col 12, Lns 60-63: “This reduction or selection of a limited number of features or data to compress and send may enable the AR system to improve the processing speeds so that the most life-like real-time image is displayed.”), “adaptation” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”), and “with operations comprising:” (Lee_2018 Col 24, Lns 5-7 and Fig. 45: “FIG. 45 is a flowchart of method 4500 illustrating example operations of a database recovery system with batch processing, according to some embodiments.”). 

Lee_2018 does not explicitly teach “architectural”. However, Rahimian_2011 does teach this claim limitation (Rahimian_2011 Pg. 255, 1st Paragraph: “Conventional Computer Aided Design tools lack intuitivity for being used in conceptual architectural design process … This study employs protocol analysis for comparing the collective cognitive and collaborative design protocols of three pairs of novice architectural designers in both 3D and manual sketching sessions … Research findings from this study can help the development of cutting-edge haptic-based collaborative virtual environments in architectural education and associated professions.”).

Lee_2018 and Rahimian_2011 are analogous art because they are from the same field of endeavor in augmented/virtual environments. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Lee_2018 and Rahimian_2011. The rationale for doing so would be that Lee_2018 teaches the creation of a collaborative augmented reality meeting space. Rahimian_2011 teaches the use of a haptic based virtual reality (VR) 3D sketching interface during a collaborative architectural design process. Therefore, it would have been obvious to combine the teachings of Lee_2018 and Rahimian_2011 for the benefit of the improved creativity of designs produced during the collaborative design process provided by the use of a haptic based VR interface. This presents an improvement over collaborative design environments that lack this capability (Rahimian_2011 Pg. 255: “This paper identifies the impact of using a haptic based VR 3D sketching interface for integrating novice designers’ cognitions and actions to improve design creativity.”).

The further limitations of claim 8 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 9. The limitations of claim 9 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 10. The limitations of claim 10 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 11. The limitations of claim 11 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 12. The limitations of claim 12 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 13. The limitations of claim 13 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 14. The limitations of claim 14 are substantially the same as claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 15. Lee_2018 teaches “A method of” (Lee_2018 Abstract: “Disclosed herein are system, method, and computer program product embodiments for providing a local scene recreation of an augmented reality meeting space”), “an interactive” (Lee_2018 Col 27, Lns 36-38: “In the example shown, a user may interactively see directions from a current location to a desired location”), “design” (Lee_2018 Col 21, Lns 41-43: “In an embodiment, the primary room may be designed by an administrator, or may be a workspace with the most number of users or attendees.”), “tool for” (Lee_2018 Abstract: “Users participating on mobile devices and laptops may choose between multiple modes of interaction including an auto-switch view and manual views as well as interacting with the augmented reality meeting space by installing an augmented reality toolkit.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the terms “tool” and “toolkit” are both used in this instance to refer to a means for interacting with a virtual environment. Therefore, this excerpt makes obvious the limitation of tool.), “real-time” (Lee_2018 Col 12, Lns 60-63: “This reduction or selection of a limited number of features or data to compress and send may enable the AR system to improve the processing speeds so that the most life-like real-time image is displayed.”), “adaptation,” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”), “the method” (Lee_2018 Abstract: “Disclosed herein are system, method, and computer program product embodiments for providing a local scene recreation of an augmented reality meeting space”), “comprising: generating” (Lee_2018 Col 4, Lns 48-49: “The example of FIG. 2B illustrates through glasses 204 the system 206 may generate an augmented environment”), “a virtual reality (VR)” (Lee_2018 Col 1, Lns 44-48: “and 66-69 illustrate example usages, operations, structures, methods, systems, combinations and sub-combinations related to providing an augmented reality (AR) and/or virtual reality (VR) computing environments, according to some example embodiments.”; Lee_2018 Col 4, Lns 57-59: “another user may be viewing element 212 through a VR usage of system 206”), “session” (Lee_2018 Col 4, Lns 21-26: “Then, for example, if the user brings up the session in a new physical environment, the data may be placed in the same or similar relative locations (i.e., relative to where the user is standing or another user indicated spot in the room) when the session is retrieved.”), “including a toolbelt” (Lee_2018 Abstract: “Users participating on mobile devices and laptops may choose between multiple modes of interaction including an auto-switch view and manual views as well as interacting with the augmented reality meeting space by installing an augmented reality toolkit.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the terms “toolbelt” and “toolkit” have similar meanings, and are both used in this instance to refer to a means for interacting with a virtual environment. Therefore, this excerpt makes obvious the limitation of including a toolbelt.), “with a virtual” (Lee_2018 Col 4, Lns 52-53: “However, system 206 may also be used to generate or display the virtual mesh”), “selection” (Lee_2018 Col 2, Lns 65-67: “The selection of this feature may enable the user to then view (selected) files on their 2D screen”), “tool for” (Lee_2018 Abstract: “Users participating on mobile devices and laptops may choose between multiple modes of interaction including an auto-switch view and manual views as well as interacting with the augmented reality meeting space by installing an augmented reality toolkit.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the terms “tool” and “toolkit” are both used in this instance to refer to a means for interacting with a virtual environment. Therefore, this excerpt makes obvious the limitation of tool.), “adaptation” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”), “of at least one of” (Lee_2018 Fig. 64: “Receive a selection of a room configuration for the AR meeting space based on at least one of the first location or the second location”), “an environment,” (Lee_2018 Col 2, Lns 51-53: “In an embodiment, a user may be in an AR enabled environment, or may be wearing AR enabled glasses”), “an object” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “and an avatar;” (Lee_2018 Col 28, Lns 40-43: “Similarly, the employee who is represented by the avatar may see an augmented or virtual representations of the room and an avatar of the manager.”), “selecting” (Lee_2018 Col 2, Lns 65-67: “The selection of this feature may enable the user to then view (selected) files on their 2D screen”), “a selection” (Lee_2018 Col 2, Lns 65-67: “The selection of this feature may enable the user to then view (selected) files on their 2D screen”), ”spot on” (Lee_2018 Col 35, Lns 3-5: “a user may use their fingers to select a spot on a physical wall in Room 2 as an anchor area”), “the object” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “by a projection between” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 25, Lns 54-58: “The AR or VR enabled devices may then process this process information and project display element C with its new size and/or in its new position within the respective AR or VR environment being hosted or projected by the device.” EXAMINER NOTES: These excerpts teach the concept of projecting images/elements within a virtual or augmented reality environment, and therefore, teach the limitation of a projection.), “the virtual” (Lee_2018 Col 4, Lns 52-53: “However, system 206 may also be used to generate or display the virtual mesh”), “selection” (Lee_2018 Col 2, Lns 65-67: “The selection of this feature may enable the user to then view (selected) files on their 2D screen”), “tool” (Lee_2018 Abstract: “Users participating on mobile devices and laptops may choose between multiple modes of interaction including an auto-switch view and manual views as well as interacting with the augmented reality meeting space by installing an augmented reality toolkit.” EXAMINER NOTES: A person having ordinary skill in the art would reasonably infer that the terms “tool” and “toolkit” are both used in this instance to refer to a means for interacting with a virtual environment. Therefore, this excerpt makes obvious the limitation of tool.), “and the object;” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “selecting” (Lee_2018 Col 2, Lns 65-67: “The selection of this feature may enable the user to then view (selected) files on their 2D screen”), “a first” (Lee_2018 Fig. 46: “Receive a command to manipulate a displayed representation of data within an AR/VR workspace from a first user device connected to the workspace”), “adaptation” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”), “relative to” (Lee_2018 Fig. 62: “wherein the one or more digital objects were arranged relative to a remote anchor area in the remote physical location”), “at least one of” (Lee_2018 Fig. 64: “Receive a selection of a room configuration for the AR meeting space based on at least one of the first location or the second location”), “the object,” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “the environment” (Lee_2018 Col 2, Lns 51-53: “In an embodiment, a user may be in an AR enabled environment, or may be wearing AR enabled glasses”), “and the avatar; and” (Lee_2018 Col 28, Lns 40-43: “Similarly, the employee who is represented by the avatar may see an augmented or virtual representations of the room and an avatar of the manager.”), “displaying,” (Lee_2018 Fig. 62: “Display the modified arrangement of the AR meeting space in the current physical location”), “in real-time” (Lee_2018 Col 12, Lns 60-63: “This reduction or selection of a limited number of features or data to compress and send may enable the AR system to improve the processing speeds so that the most life-like real-time image is displayed.”), “during” (Lee_2018 Col 5, Lns 36-38: “However, during a usage, when a user is grabbing, pinching, expanding, shrinking, or performing other AR-designated gestures for moving data”), “the VR” (Lee_2018 Col 1, Lns 44-48: “and 66-69 illustrate example usages, operations, structures, methods, systems, combinations and sub-combinations related to providing an augmented reality (AR) and/or virtual reality (VR) computing environments, according to some example embodiments.”; Lee_2018 Col 4, Lns 57-59: “another user may be viewing element 212 through a VR usage of system 206”), “session,” (Lee_2018 Col 4, Lns 21-26: “Then, for example, if the user brings up the session in a new physical environment, the data may be placed in the same or similar relative locations (i.e., relative to where the user is standing or another user indicated spot in the room) when the session is retrieved.”), “the first” (Lee_2018 Fig. 46: “Receive a command to manipulate a displayed representation of data within an AR/VR workspace from a first user device connected to the workspace”), “adaptation” (Lee_2018 Col 23, Lns 41-44: “As a user moves around a room (in or outside of map view), the AR system may track the user's movements and re-project images and adapt to the different spatial, semantic, and social configurations.”; Lee_2018 Col 42, Lns 7-11: “In another embodiment, location B may be selected as the primary room 6320, and digital canvas 6310 may be adapted to Wall Band then the digital canvas 6310 of Wall A may be adjusted to as closely as possible mimic the digital canvas 6310B of Wall B.”), “to the at least one of” (Lee_2018 Fig. 64: “Receive a selection of a room configuration for the AR meeting space based on at least one of the first location or the second location”), “the object,” (Lee_2018 Col 14, Lns 42-43: “When a first user throws or gives an object to a second user”), “the environment” (Lee_2018 Col 2, Lns 51-53: “In an embodiment, a user may be in an AR enabled environment, or may be wearing AR enabled glasses”), and “and the avatar.” (Lee_2018 Col 28, Lns 40-43: “Similarly, the employee who is represented by the avatar may see an augmented or virtual representations of the room and an avatar of the manager.”).

Lee_2018 does not explicitly teach “architectural”. However, Rahimian_2011 does teach this claim limitation (Rahimian_2011 Pg. 255, 1st Paragraph: “Conventional Computer Aided Design tools lack intuitivity for being used in conceptual architectural design process … This study employs protocol analysis for comparing the collective cognitive and collaborative design protocols of three pairs of novice architectural designers in both 3D and manual sketching sessions … Research findings from this study can help the development of cutting-edge haptic-based collaborative virtual environments in architectural education and associated professions.”).

Lee_2018 and Rahimian_2011 are analogous art because they are from the same field of endeavor in augmented/virtual environments. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Lee_2018 and Rahimian_2011. The rationale for doing so would be that Lee_2018 teaches the creation of a collaborative augmented reality meeting space. Rahimian_2011 teaches the use of a haptic based virtual reality (VR) 3D sketching interface during a collaborative architectural design process. Therefore, it would have been obvious to combine the teachings of Lee_2018 and Rahimian_2011 for the benefit of the improved creativity of designs produced during the collaborative design process provided by the use of a haptic based VR interface. This presents an improvement over collaborative design environments that lack this capability (Rahimian_2011 Pg. 255: “This paper identifies the impact of using a haptic based VR 3D sketching interface for integrating novice designers’ cognitions and actions to improve design creativity.”).

Claim 16. The limitations of claim 16 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 17. The limitations of claim 17 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 18. The limitations of claim 18 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 19. The limitations of claim 19 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 20. The limitations of claim 20 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        

/BRIAN S COOK/Primary Examiner, Art Unit 2146